demonstrating that extraordinary relief is warranted.       Pan v. Eighth
                  Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                              Having considered the petition and supporting documents, we
                  conclude that our intervention by extraordinary writ relief is not
                  warranted at this time.      See Smith, 107 Nev. at 677, 818 P.2d at 851.
                  While a contempt order may be challenged through a writ petition,      see
                  Pengilly v. Rancho Santa Fe Homeowners Ass'n, 116 Nev. 646, 649, 5 P.3d
                  569, 571 (2000), the district court has merely ordered petitioner to show
                  cause why she should not be held in contempt and has yet to enter an
                  order holding petitioner in contempt. Thus, petitioner's challenge to the
                  contempt proceedings is premature. Accordingly, we deny the petition
                  without prejudice to petitioner's right to file a new writ petition if a
                  contempt order is entered.    See Smith, 107 Nev. at 677, 818 P.2d at 851;
                  see also NRAP 21(b)(1).
                              It is so ORDERED.



                                                                                         , J.
                                                              Pickering
                                                              Ps"'•\




                                                              Parraguirre




                  cc: Hon. Egan K Walker, District Judge, Family Division
                       O'Mara Law Firm, P.C.
                       Diana A. Zuccarini
                       Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 19474    e]